 
Exhibit 10.1
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is made as of June 1, 2010, by and
among Sonic Solutions, a California corporation (“Parent”), DivX, Inc., a
Delaware corporation (“Company”), and the undersigned Stockholder
(“Stockholder”) of Company.
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, Parent, Siracusa
Merger Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub I”), Siracusa Merger LLC, a Delaware limited liability
company and a wholly owned subsidiary of Parent (“Merger Sub II” and together
with Merger Sub I, the “Merger Subs”), and Company are entering into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), pursuant to which, among other matters,  Merger Sub I will
merge with and into Company and Company will merger into Merger Sub II (the
“Merger”);
 
WHEREAS, Stockholder is the beneficial owner of, or otherwise has the power to
vote or direct the vote of, the Shares set forth on the signature page to this
Agreement; and
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as a material inducement and in consideration therefor,
Stockholder has agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and promises contained herein, and for other good and
valuable consideration, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Capitalized Terms.  Capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.
 
1.2           Other Definitions.  The following terms shall have the following
respective meanings:
 
(a)           “Adverse Proposal” means:  (i) any Acquisition Proposal; (ii) any
action, proposal or transaction that would reasonably be expected to result in a
breach of any covenant, agreement, representation or warranty or any other
obligation of Company set forth in the Merger Agreement or of Stockholder
contained in this Agreement; or (iii) any other action, proposal or transaction
that is intended, or could reasonably be expected, to impede, interfere with,
delay, postpone, or adversely affect the Merger and the other transactions
contemplated by this Agreement and the Merger Agreement.
 
(b)           “beneficial ownership” shall have the meaning reflected in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended.

 
1

--------------------------------------------------------------------------------

 

(c)           “Constructive Sale” means with respect to any security, a short
sale with respect to such security, entering into or acquiring an offsetting
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative transaction that has the effect of either directly
or indirectly materially changing the economic benefits and risks of ownership.
 
(d)           “Permitted Transfer” means a Transfer of Shares by Stockholder:
(a) if Stockholder is an individual: (i) made pursuant to, and in compliance
with, a written plan that meets the requirements of Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended, established prior to the date
hereof; (ii) to any member of Stockholder’s immediate family; or to a trust for
the benefit of Stockholder or any member of Stockholder’s immediate family; or
(iii) upon the death of Stockholder; or (b) if Stockholder is a partnership or
limited liability company, to one or more partners or members of Stockholder or
to an affiliated corporation under common control with Stockholder; provided,
however, that other than in the case of a Permitted Transfer effected pursuant
to subsection (a)(i) above, a Permitted Transfer shall be permitted only if, as
a precondition to such Permitted Transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement.
 
(e)           “Shares” means (i) all shares of Company capital stock that, as of
the date of this Agreement, are owned beneficially or of record by such
Stockholder or for which such Stockholder otherwise has the right to vote or
direct the vote, and (ii) all other shares of Company capital stock of which
such Stockholder acquires beneficial or record ownership or the right to vote or
direct the vote prior to termination of the Voting Period; provided that Shares
held by an Affiliate of Stockholder for which Stockholder disclaims beneficial
ownership shall not constitute Shares for purposes of this Agreement.
 
(f)           “Transfer” means with respect to any security, the direct or
indirect, sale, assignment, transfer, tender, pledge, hypothecation, or the
grant, creation or sufferance of any lien or encumbrance in or upon, or the
gift, placement in trust, or the Constructive Sale or other disposition of such
security (including transfers by testamentary or intestate succession or
otherwise by operation of law) or any right, title or interest therein
(including, but not limited to, any right or power to vote to which the holder
thereof may be entitled, whether such right or power is granted by proxy or
otherwise), or the record of beneficial ownership thereof, the offer to make
such a sale, transfer, Constructive Sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.
 
(g)           “Voting Period” means the period from and including the date of
this Agreement through and including the date of the earlier to occur of (i) the
Effective Time of the First Merger,  (ii) the date on which the Merger Agreement
is terminated by Parent pursuant to Section 7.1 thereof, and (iv) such date and
time as any amendment or change to the Merger Agreement is effected without
Stockholder’s consent that decreases the Exchange Ratio or the Merger Cash
Consideration below the values set forth in the Merger Agreement as of the date
hereof.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
VOTING AGREEMENT AND PROXY
 
2.1           Agreement to Retain Shares.  Prior to the termination of the
Voting Period, Stockholder shall not, and shall not permit any Person to,
directly or indirectly, other than in the case of a Permitted Transfer:
 
(a)           Transfer any Shares or discuss, negotiate, make an offer or enter
into an agreement, commitment or other arrangement, whether or not in writing,
with respect to any Transfer of the Shares; provided, that nothing in this
Agreement shall be deemed to restrict the ability of Stockholder to exercise any
Company Options or Company Restricted Stock Units during the Voting Period;
 
(b)           deposit any Shares into a voting trust, grant a proxy that is
inconsistent with this Agreement or enter into an agreement of any kind with
respect to the voting of any Shares; or
 
(c)           take any other action that could restrict or otherwise adversely
affect Stockholder’s legal power, authority and right to comply with its
obligations under this Agreement.
 
2.2           Agreement to Vote Shares.  During the Voting Period, at every
meeting of the stockholders of Company called with respect to any of the
following, and at every postponement or adjournment thereof, and on every action
or approval by written consent or resolution of the stockholders of Company with
respect to any of the following, Stockholder shall vote or cause to be voted
(including by written consent, if applicable), to the extent not voted by the
Person(s) appointed under the proxy granted pursuant to Section 2.5, all Shares
outstanding as of the applicable record date:
 
(a)           in favor of (i) approval and adoption of the Merger and the Merger
Agreement and (ii) any other transactions contemplated by the Merger Agreement
or other matters that could reasonably be expected to facilitate the Merger; and
 
(b)           against the adoption of any Adverse Proposal.
 
Stockholder may vote the Shares on all other matters not referred in this
Agreement, and the attorneys and proxies named herein may not exercise the proxy
rights described in Section 2.5 with respect to such other matters.
 
2.3           Manner of Voting.  Stockholder shall cast its votes or execute
consents required to be cast or executed pursuant to this Agreement in
accordance with the applicable procedures relating thereto so as to ensure that
such votes or consents are duly counted for purposes of determining that a
quorum is present (if applicable) and for purposes of recording the results of
such votes or consents.  Upon request of Parent, Stockholder shall promptly (and
in any event at least five (5) Business Days prior to any applicable stockholder
meeting) provide evidence of its compliance with the provisions of Section 2.2
and this Section 2.3.
 
2.4           Capacity as Stockholder.  No person executing this Agreement who
is or becomes an officer or director of Company makes any agreement or
understanding herein in his or her capacity as such officer or
director.  Stockholder signs solely in its capacity as the beneficial owner of
its Shares.  Nothing herein shall limit or affect any actions taken by
Stockholder or any officer, director, employee or representative of Stockholder
in his or her capacity as an officer or director of Company.

 
3

--------------------------------------------------------------------------------

 

2.5           Grant of Irrevocable Proxy.
 
(a)           Stockholder hereby irrevocably appoints Parent and any designee of
Parent, and each of them individually, as Stockholder’s proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote or
execute consents during the Voting Period, with respect to the Shares, in
accordance with Section 2.2.  This proxy is given to secure the performance of
the duties of Stockholder under this Agreement.  Stockholder shall promptly
cause a copy of this Agreement to be deposited with Company at its principal
place of business.  Stockholder shall take any further action and execute any
other instruments as may be necessary to effectuate the intent of this proxy.
 
(b)           The proxy and power of attorney granted pursuant to this
Section 2.5 shall be irrevocable during the Voting Period to the fullest extent
permitted by applicable law, shall be deemed to be coupled with an interest
sufficient at law to support an irrevocable proxy and shall revoke any and all
prior proxies granted by Stockholder.  Stockholder acknowledges that such proxy
constitutes an inducement for Parent to enter into the Merger Agreement.  The
power of attorney granted by Stockholder is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of
Stockholder.  The proxy and power of attorney granted hereunder shall terminate
only upon the termination of the Voting Period.
 
ARTICLE III
ADDITIONAL COVENANTS
 
3.1           No Solicitation. (a) During the Voting Period Stockholder shall
not take or authorize to be taken any action that the Company is prohibited from
taking or authorizing to be taken pursuant to Section 5.3 of the Merger
Agreement.
 
(b)           Stockholder shall promptly (and in any event within one business
day) notify Parent of all material terms of any inquiries or proposals received
by Stockholder (in Stockholder’s capacity as a stockholder of Company) or by any
of its Representatives relating to any Acquisition Proposal, and, if such
inquiry or proposal is in writing, Stockholder shall promptly deliver or cause
to be delivered to Parent a copy thereof.  Stockholder shall inform its
Representatives of the restrictions contained in this Section 3.1.
 
3.2           HSR Requirements. Stockholder shall cooperate with Parent in
connection with the making of the filings required to be made by Parent under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or any antitrust and
competition laws of any other applicable jurisdiction and any other applicable
law.
 
3.3           Appraisal Rights.  Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger or the adoption of the Merger
Agreement that it may have under applicable law and shall not permit any such
rights of appraisal or rights of dissent to be exercised with respect to any
Shares.

 
4

--------------------------------------------------------------------------------

 

3.4           Legending of Shares.  If so requested by Parent, Stockholder
hereby agrees that the Shares shall bear a legend stating that they are subject
to this Agreement and to an irrevocable proxy.
 
3.5           Cooperation.  Stockholder shall cooperate fully with Parent and
Merger Subs and, without limitation of the foregoing, shall execute and deliver
such further documents, certificates, agreements and instruments and take such
further actions as may be reasonably requested by Parent or Merger Subs to
evidence or reflect the transactions contemplated by this Agreement and carry
out the intent of this Agreement.  Stockholder shall not take, or cause to be
taken, any action inconsistent with or that interferes with the consummation of
the Merger and the transactions contemplated by the Merger Agreement.
 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF STOCKHOLDER
 
Stockholder hereby represents, warrants and covenants to Parent as follows:
 
4.1           Ownership.  Stockholder has good and marketable title to, and is
the sole legal and beneficial owner of, all the Shares set forth on the
signature page hereto, in each case free and clear of all liabilities, claims,
liens, options, proxies, charges, and encumbrances of any kind or character
whatsoever, including rights of first refusal or preemptive rights of any
kind.  Stockholder has sole voting power and sole power of disposition with
respect to all the Shares, with no restrictions on its voting rights or rights
of disposition pertaining thereto.  No proceedings are pending which, if
adversely determined, will have a material adverse effect on any ability to vote
or dispose of any of the Shares.  No other Person has a beneficial interest in
or a right to acquire all or any portion of the Shares.  The Shares set forth on
the signature page hereto constitute Stockholder’s entire direct and indirect
interest in the outstanding capital stock of Company.    Stockholder’s principal
residence or place of business is set forth on Stockholder’s signature page
hereto.
 
4.2           Authorization.  Stockholder has all requisite capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  Stockholder has duly executed and delivered this Agreement and this
Agreement constitutes the legal, valid and binding agreements of Stockholder,
enforceable against Stockholder in accordance with its terms, subject to: (a)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.
 
4.3           No Violation.  None of the execution, delivery and performance of
this Agreement by Stockholder will (a) require Stockholder to file or register
with, or obtain any material permit, authorization, consent or approval of, any
governmental agency, authority, administrative or regulatory body, court or
other tribunal, foreign or domestic, or any other entity; (b) violate, or cause
a breach of or default (or an event which with notice or the lapse of time or
both would become a default) under, any contract, agreement or understanding,
any statute or law, or any judgment, decree, order, regulation or rule of any
governmental agency, authority, administrative or regulatory body, court or
other tribunal, foreign or domestic, or any other entity or any arbitration
award binding upon Stockholder; or (c) cause the acceleration of any obligation
under or give to others any right of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or other encumbrances on
any property or asset of Stockholder pursuant to any provision of any indenture,
mortgage, lien, lease, agreement, contract, instrument, order, judgment,
ordinance, regulation or decree to which Stockholder is subject or by which
Stockholder or any of the Shares are bound.

 
5

--------------------------------------------------------------------------------

 

4.4           Acknowledgement.  Stockholder acknowledges and agrees that neither
Parent nor Parent’s successors, assigns, subsidiaries, divisions, employees,
officers, directors, Stockholder, agents and Affiliates shall owe any duty,
whether in law or otherwise, or incur any liability of any kind whatsoever,
including without limitation with respect to any and all claims, losses,
demands, causes of action, costs, expenses (including reasonable attorney’s
fees) and compensation of any kind or nature whatsoever, to Stockholder in
connection with or as a result of any voting (or failure to vote) by Parent of
the Shares at any annual, special or other meeting or action or the execution of
any consent of the Stockholder of Company.  The parties acknowledge that,
pursuant to the authority hereby granted, Parent may vote the Shares in
furtherance of its own interests, and Parent is not acting as a fiduciary for
Stockholder.
 
4.5           Compliance.  Stockholder will comply with the Securities Act of
1933 and the rules and regulations thereunder, as now in effect and as from time
to time amended, including those hereafter enacted or promulgated, in connection
with any Transfer of all or any portion of the Shares.
 
4.6           Consent and Waiver.  Stockholder hereby gives any consents or
waivers that are reasonably required for the consummation of the Merger under
the terms of any agreement to which Stockholder is a party or pursuant to any
rights Stockholder may have.
 
4.7           Reliance by Parent.  Stockholder acknowledges that Parent is
entering into the Merger Agreement in reliance upon the execution and delivery
of this Agreement by Stockholder.
 
ARTICLE V
TERMINATION
 
5.1           Termination.  Unless earlier terminated by the written consent of
Parent (in its sole and absolute discretion), this Agreement shall terminate on
the expiration of the Voting Period.  Upon the termination of this Agreement,
neither Parent, Company nor Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect;
provided, that termination of this Agreement shall not prevent any party from
seeking any remedies (at law or in equity) against any other party for that
party’s breach of any of the terms of this Agreement.
 
5.2           Survival.  Notwithstanding anything to the contrary contained in
this Agreement, Article VI of this Agreement shall survive the termination of
this Agreement.

 
6

--------------------------------------------------------------------------------

 

ARTICLE VI
MISCELLANEOUS
 
6.1           Publication.  Stockholder hereby permits Parent, Merger Subs
and/or Company to publish and disclose in press releases, Schedule 13D filings
and the Form S-4 Registration Statement or Proxy Statement (including all
documents and schedules filed with the SEC) and any other disclosures or filings
required by applicable law its identity and ownership of shares of Company
Common Stock, the nature of its commitments, arrangements and understandings
pursuant to this Agreement and/or the text of this Agreement.
 
6.2           Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that Parent and Merger Subs would be irreparably harmed and that
there will be no adequate remedy at law for a violation of any of the covenants
or agreements of Stockholder set forth herein.  Therefore, it is agreed that, in
addition to any other remedies that may be available to Parent upon any such
violation, Parent shall have the right to enforce such covenants and agreements
by specific performance, injunctive relief or by any other means available to
Parent at law or in equity and Stockholder and Company hereby waive any and all
defenses which could exist in their favor in connection with such enforcement
and waive any requirement for the security or posting of any bond in connection
with such enforcement.
 
6.3           Amendments and Waivers.  No amendment, modification, or waiver in
respect of this Agreement shall be effective against any party unless it shall
be in writing signed by Parent, Company and Stockholder.  The waiver by any
party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.
 
6.4           Successors and Assigns.  The provisions of this Agreement shall be
binding upon the successors in interest, heirs and assigns to any of the
Shares.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
6.5           Governing Law; Consent to Jurisdiction; Venue.
 
(a)           This Agreement is to be construed in accordance with and governed
by the internal laws of the State of Delaware without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.
 
(b)           All disputes and controversies arising out of or in connection
with this Agreement shall be resolved exclusively by Delaware Court of Chancery
and any state appellate court therefrom within the State of Delaware, and each
party hereto irrevocably and unconditionally consents to and submits to the
exclusive jurisdiction of said courts and agrees that venue shall lie
exclusively with such courts.
 
6.6           WAIVER OF JURY TRIAL.  EACH OF PARENT, STOCKHOLDER AND COMPANY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 

 
7

--------------------------------------------------------------------------------

 

6.7           Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties.  This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.
 
6.8           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.9           Notices.  All notices shall be delivered in accordance with
Section 8.2 of the Merger Agreement. Notices to Stockholder shall be delivered
to the address set forth on the signature page hereto unless otherwise
designated in writing by Stockholder.
 
6.10        Fees and Expenses. Except as otherwise expressly set forth in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring the
cost or expense whether or not the Merger is consummated.  If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
6.11        Severability.  The parties hereto agree that each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law.  If any provision of this Agreement shall nevertheless be
held to be prohibited by or invalid under applicable law, (a) such provision
shall be effective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, and (b) the parties shall, to the extent permissible by applicable
law, amend this Agreement, or enter into a voting trust agreement under which
the Shares shall be transferred to the voting trust created thereby, so as to
make effective and enforceable the intent of this Agreement.
 
6.12        Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof, supersede all other prior agreements and understandings,
both written and oral, among, between and by any of the parties with respect to
the subject matter hereof and no party shall be liable or bound to any other
party in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.
 
6.13        Counterparts.  This Agreement may be delivered by telefacsimile and
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.


[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
PARENT:
___________________________________
 
By: ________________________________
Name:
Title:
 
COMPANY
___________________________________
 
By: ________________________________
Name:
Title:
 
STOCKHOLDER:
___________________________________
 
Address: ____________________________
___________________________________
 
Number of Shares: ____________________


 

--------------------------------------------------------------------------------

 